PER CURIAM.
In this jury-tried case, defendant was found guilty of assault in the third degree in *671violation of § 565.070.1(4), RSMo 1986. The jury assessed punishment of one year in the county jañ and a fine. The trial court imposed the recommended sentence of one year imprisonment and it assessed a $1,000 fine.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).